This case is before us on motion for peremptory writ.
The question presented involves the questions which were presented and determined in the case of Western Casualty 
Surety Co. v. Rotter, filed at this term of the Court and not yet reported.
On authority of the opinion and judgment in that case, the alternative writ of mandamus heretofore issued is quashed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 839